UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 01-7855



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


THOMAS JERECKI, a/k/a Tommy Jerecki, a/k/a
Thomas Robert Jerecki,

                                            Defendant - Appellant.



Appeal from the United States District Court for the Southern Dis-
trict of West Virginia, at Parkersburg. Charles H. Haden II, Chief
District Judge. (CR-98-111, CA-00-1092-6)


Submitted:   February 14, 2002         Decided:     February 26, 2002


Before WIDENER, LUTTIG, and GREGORY, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Thomas Jerecki, Appellant Pro Se. Michael Lee Keller, OFFICE OF THE
UNITED STATES ATTORNEY, Charleston, West Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Thomas Jerecki seeks to appeal the district court’s judgment

order denying his motion filed under 28 U.S.C.A. § 2255 (West Supp.

2001).   Jerecki’s case was referred to a magistrate judge pursuant

to 28 U.S.C. § 636(b)(1)(B) (1994).    The magistrate judge recom-

mended that relief be denied and advised Jerecki that failure to

file timely objections to this recommendation could waive appellate

review of a district court order based upon the recommendation.

Despite this warning, Jerecki failed to object to the magistrate

judge’s recommendation.   The district court adopted the magistrate

judge’s findings and recommendation.

     The timely filing of objections to a magistrate judge’s recom-

mendation is necessary to preserve appellate review of the sub-

stance of that recommendation when the parties have been warned

that failure to object will waive appellate review.      Wright v.

Collins, 766 F.2d 841, 845-46 (4th Cir. 1985); see also Thomas v.

Arn, 474 U.S. 140 (1985).   Jerecki has waived appellate review by

failing to file objections after receiving proper notice.   Accord-

ingly, we deny Jerecki’s motion for leave to proceed in forma pau-

peris. We also deny a certificate of appealability and dismiss the

appeal. We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.

                                                           DISMISSED


                                 2